Eish, C. J.
1. An unpaid subscription to the capital stock of a corporation, after a call has been made, being a chose in action, is assignable in writing. Civil Code (1910), § 3652. Chattanooga R. Co. v. Warthen, 98 Ga. 599 (25 S. E. 988); 1 Cook on Corporations, § 111.
2. Where writings relied on as the basis of a cause of action are set forth in substance, it is not a good ground of special demurrer to the petition that copies of the writings are not set' forth in it nor attached thereto as exhibits. Social Benevolent Society v. Holmes, 127 Ga. 586 (3), 589 (56 S. E. 775), and cases cited.
3. There was' no error in allowing the- petition amended by attaching a • copy of the transfer of .the, stock subscription, upon which the suit was founded.
4. The petition set forth a cause of action, and was not subject to general demurrer. Judgment affirmed.

All lha Justices concur.

George 0. Heyward Jr. and Sheppard & Hewlett, for plaintiff in error. Adams & Adams and Gann, Barrow & McIntyre, contra.